DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 27, 2021 was filed after the mailing date of the Final Office Action dated February 02, 2021.  The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin et al. (hereinafter “Faccin”, US 2016/0295386) in view of Kim et al. (hereinafter “Kim”, US 2016/0212667).
Regarding claims 1, and 6, Faccin discloses an apparatus, and a method comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and an evolved packet core network (i.e., terminal 110-a provides an emergency call indication associated with the network service to the network device 301, and transmitting as part of an EAP authentication between the terminal and the network device 301, and allowing the network device 301 to proceed to provide the requested connectivity without authenticating the terminal as described in paragraph 0077, and 0081), upon establishment of a connection between said apparatus and a trusted wireless local area network access network for access by said apparatus to services over said trusted wireless local area network access network 
Faccin, however, does not expressly disclose the remaining features of this claim.
	In a similar endeavor, Kim discloses a method and device for selecting access network in wireless communication system.  Kim also discloses: 
within said procedure, negotiate with said evolved packet core network a connection mode for said access over said trusted wireless local area network access network (i.e., negotiation as described in paragraphs 0117-0118, and 0123); 
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0019, and 0123); and
wherein said trusted local area network access network is interfaced to said evolved packet core network via a S2a interface to a packet data network gateway (i.e., Trusted Non-3GPP IP access is interfaced to ePDG via S2a to PDN gateway as shown in Fig. 8). 
In addition, Kim also discloses an apparatus (i.e., user equipment 100 as shown in Fig. 12) comprises:
at least one processor (i.e., processor 120 as shown in Fig. 12); and
at least one memory (i.e., memory 130 as shown in Fig. 12) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the steps as 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to efficiently select an access network.  

Regarding claims 3, and 8, Faccin, and Kim disclose all limitations recited within claims as described above.  Faccin also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: within said procedure, receive from said network an indication that said access is for limited service with no authentication (i.e., the caller is granted for emergency call and the emergency call can be made without authentication credentials as described in paragraph 0081).

Regarding claim 11, Faccin discloses an apparatus comprising: 
perform a specific extensible authentication protocol-based procedure without mutual authentication between said apparatus and a user equipment (i.e., terminal 110-a provides an emergency call indication associated with the network service to the network device 301, and transmitting as part of an EAP authentication between the terminal and the network device 301, and allowing the network device 301 to proceed to provide the requested connectivity without authenticating the terminal as described in paragraph 0077, and 0081), upon establishment of a connection between said user 
Faccin, however, does not expressly disclose the remaining features of this claim.
	In a similar endeavor, Kim discloses a method and device for selecting access network in wireless communication system.  Kim also discloses: 
within said procedure, negotiate with said user equipment a connection mode for said access over said trusted wireless local area network access network (i.e., negotiation as described in paragraphs 0117-0118, and 0123); 
wherein said connection mode comprises one of a single-connection mode and a multiple-connection mode (i.e., single connection mode or multiple connection mode as described in paragraphs 0019, and 0123); and
wherein said trusted local area network access network is interfaced to said evolved packet core network via a S2a interface to a packet data network gateway (i.e., Trusted Non-3GPP IP access is interfaced to ePDG via S2a to PDN gateway as shown in Fig. 8). 
In addition, Kim also discloses an apparatus (i.e., network device 200 as shown in Fig. 12) comprises:
at least one processor (i.e., processor 220 as shown in Fig. 12); and

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to efficiently select an access network.  

Regarding claim 13, Faccin, and Kim disclose all limitations recited within claims as described above.  Faccin also wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: within said procedure, send towards said user equipment an indication that said access is for limited service with no authentication (i.e., the caller is granted for emergency call and the emergency call can be made without authentication credentials as described in paragraphs 0081).





9.	Claim 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Kim and further in view of Guo et al. (hereinafter “Guo”, US 2010/0255808).
Regarding claims 2, and 7, Faccin, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, when executed by the processor, said instructions cause the apparatus to receive an indication that said access is for limited service with no authentication, in case an international mobile subscriber identity-based user identity cannot get authenticated by said evolved packet core network (i.e., no authentication is required when the UE lacks a USIM card including IMSI as described in paragraphs 0085 and 0094).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.

Regarding claim 12, Faccin, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Guo discloses a method and apparatus for implementing calls.  Guo also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to get connected to a network in case of emergency.


10.	Claim 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faccin in view of Kim and further in view of Khello et al. (hereinafter “Khello”, US 2016/0261596).
Regarding claims 5, 10, and 15, Faccin, and Kim disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims
In a similar endeavor, Khello discloses Wi-Fi integration for non-SIM devices.  Khello also discloses wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: derive a master session key for said access, without use of a ciphering key and integrity key, but using an identity provided by the apparatus (i.e., paragraph 0171).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/Wayne H Cai/Primary Examiner, Art Unit 2644